Citation Nr: 0110905	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the appellant can be recognized as the unremarried 
spouse of the deceased veteran for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to March 
1953.  He died in  1993.  The appellant is the veteran's 
widow, and claims that she should be recognized as the 
veteran's surviving spouse.  

This matter was last before the Board of Veterans' Appeals 
(Board) in September 1998, upon review of a decision of the 
VA Regional Office (RO) finding that the appellant was not 
the surviving spouse of the veteran for VA purposes.  The 
appellant sought review of the Board's decision before the 
United States Court of Appeals for Veterans Claims 
("Court").  By single-judge memorandum decision dated July 
21, 2000, the Court vacated and remanded the Board's 
September 1998 decision.  

Having reviewed the record in light of the Court's decision 
and the pleadings of the parties, the Board has determined 
that further development of the evidence is necessary.  For 
reasons expressed below, the case will be remanded to the RO.   




REMAND

Relevant law and regulations

The appellant in this matter seeks recognition as the 
surviving spouse of the veteran, who served during a period 
of war.   Such status may entitle the appellant to VA death 
pension benefits.  See 38 U.S.C.A. § 1541.  

Under relevant statute, a "surviving spouse" is a person 
who was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse) and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50(b).  

Under 38 C.F.R. § 3.50(a), a wife is a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
For VA benefit purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
3.1(j).  See also 38 C.F.R. § 3.53(a); (The requirement that 
there be continuous cohabitation from the date of marriage to 
the date of death of the veteran will be considered as having 
been met when the evidence shows that any separation was due 
to the misconduct of, or procured by, the veteran without the 
fault of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either part, will not break the continuity 
of the cohabitation.).  Id.    

Factual background

Essentially, it is the appellant's position that:  

1. From 1948 to 1960, the appellant lived with H.W. 
without the formalities of marriage having been 
performed, and this union produced three 
children;

2. In 1971, the veteran married the appellant and 
they lived together on and off thereafter;

3. In 1990, H.W. moved into the residence of the 
veteran and the appellant;

4. In May 1993, the veteran died, and;

5. The appellant and H.W. continued to occupy the 
same home until the latter's death in 1996, but 
did not hold themselves out as married.

The appellant in essence contends that she therefore should 
be recognized as the surviving spouse of the veteran.

In its September 1998 decision, the Board referred to factors 
that in its opinion supported a finding that the appellant 
could not be considered to be the surviving spouse of the 
deceased veteran, because she had held herself out to be 
married to H.W.   


The Board's decision noted a discrepancy in addresses.  In 
essence, the Board observed that the appellant used one 
address, while the veteran's death certificate indicates that 
he resided at a different address.  During a November 1996 
personal hearing, the appellant testified that she believed 
the latter address was the location at which the appellant 
merely received his mail.

In its decision, the Court observed that the fact that "the 
appellant's address did not change after the veteran's death 
or was not the same as the address listed on the veteran's 
death certificate is not evidence of how the appellant held 
herself out to the public after the veteran's death."  
Court's decision, page 4.  

Still to be resolved is a determination as to whether the 
appellant and the veteran lived continuously together from 
the date of their marriage to the date of the veteran's 
death.  38 C.F.R. § 3.50(b).  Upon remand, the RO will be 
directed to undertake further development upon the issue, and 
the appellant will have the opportunity to provide further 
evidence and argument as to this question.  See Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  

In its September 1998 decision, the Board also noted that the 
appellant had represented to the Social Security 
Administration that her last name was "W.", the same last 
name as H.W.   The Board also noted that the appellant was 
receiving Social Security Administration benefits on behalf 
of two foster children, with the same last name, "W.", and 
under the same Social Security number as H.W.  

In its decision, the Court noted that representatives of  VA 
had argued upon appeal that "the appellant never informed 
[the Social Security Administration] of her new married name 
during her marriage to the veteran.  However, such 
nondisclosure is not evidence of how the appellant held 
herself out to the public after the veteran's death."  
Court's decision, page 4.  The question of whether the 
appellant held herself out as H.W.'s spouse remains 
unresolved.

Reasons for remand

The critical underlying inquiry, which was not finally 
resolved by the Court's remand, remains whether the appellant 
represented herself as the spouse of H.W. at any time during 
her marriage to the veteran or after his death.  Additional 
information is required.  Accordingly, this matter is 
REMANDED for the following development:

1.  The RO will cause a VA field 
examination to be conducted for the 
purpose of providing information 
concerning whether the appellant held 
herself out to be married to H.W. and 
whether the veteran was married to 
someone other than the appellant.  The VA 
field examination will include inquiry of 
persons in the community where the 
appellant and the veteran are reported to 
have lived in order to ascertain, to the 
extent practicable, whether or not the 
appellant ever held herself out openly to 
the public as the spouse of another after 
her marriage to the veteran.  Inquiry 
should also be made as to whether the 
veteran was or had been married to a 
woman identified in his death certificate 
as his surviving spouse, "I.C."  If 
possible, an attempt should be made to 
interview the veteran's son or members of 
his family concerning the matters under 
consideration.
Any official documents pertaining to the 
matter under consideration which are 
obtained during the course of the VA 
field examination should be associated 
with the VA claims folder.

2.  The RO should take such additional 
development or review action as it deems 
proper, and then readjudicate the claim 
in accordance with the Court's ruling and 
this remand.  If any such action does not 
resolve the claim, the RO shall issue the 
appellant a Supplemental Statement of the 
Case pertaining to that issue. The 
appellant should be given notice of, and 
appropriate opportunity to exercise, her 
appeal rights. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court. The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles, supra.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



